Citation Nr: 0629840	
Decision Date: 09/20/06    Archive Date: 09/26/06

DOCKET NO.  03-15 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
arterial hypertension.

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1982 to 
December 1990.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  


FINDINGS OF FACT

1.  The veteran was given notice that his VA hypertension 
examination had been scheduled, but he failed, without good 
cause, to report to it.  

2.  The results of the veteran's April 2005 controlled speech 
discrimination test were 100 percent for the right ear and 96 
percent for the left ear and the average of his scores on his 
puretone audiometer test for 1,000, 2,000, 3,000, and 4,000 
Hertz was 30 for the right ear and 39 for the left ear.  


CONCLUSIONS OF LAW

1.  The claim for an evaluation in excess of 20 percent for 
hypertension is denied for failure to report to the scheduled 
VA examination.  38 U.S.C.A. §§1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.158, 3.321, 3.655, 4.104, Part 4, 
Diagnostic Code 7101 (2006).  

2.  The criteria for a compensable evaluation for a bilateral 
hearing loss disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.85 and 
Diagnostic Code 6100 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hypertension

In October 2005, the veteran's representative argued that the 
data from the August 2002 VA hypertension examination was not 
recent enough to provide an accurate picture of the veteran's 
current hypertension condition and requested a new VA 
examination be provided for the veteran.  In the March 2006 
decision, this Board ordered the RO, via the Appeals 
Management Center (AMC) in Washington, DC, to schedule the 
veteran for a VA hypertension examination.  In that remand 
order, the Board explicitly warned the veteran that it was 
his responsibility to report for the examination and, citing 
38 C.F.R. §§ 3.158 and 3.655, notified the veteran that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  

In a March 2006 letter, the AMC notified the veteran that it 
had asked the VA medical facility nearest to him to schedule 
him for an examination and that the medical facility would 
notify him of the date, time, and place of the examination.  
That letter explained that if the veteran could not keep the 
appointment, the veteran should contact the facility to re-
schedule the appointment.  The AMC warned the veteran that if 
he failed to report to the examination without good cause, 
his claim may have to be denied.  The Compensation and 
Pension office of the VA Medical Center in San Juan sent the 
veteran a letter in March 2006 notifying him that his 
examination was scheduled for April 25, 2006, at 9:20 am at 
the C&P-9 Clinic.  The veteran did not report for the 
scheduled examination.  

Regulations govern the consequences of the failure to report 
for a medical examination in a claim for entitlement to a 
benefit.  38 C.F.R. § 3.655(a).  When a claim for an 
increased benefit cannot be established without a current VA 
examination and a claimant fails to report for such an 
examination, the claim shall be denied.  38 C.F.R. 
§ 3.655(b).  The consequences of the failure to show up for 
an examination can be eliminated if the veteran shows "good 
cause" for failing to report.  38 C.F.R. § 3.655(a).  This 
veteran has never identified any reason why he did not report 
for the examination.  Consequently, the veteran's claim for 
an increased evaluation is denied.  

But even if the data in the record were considered, an 
increased rating would not be warranted.  Disability 
evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (38 C.F.R., Part 4), which 
represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The RO assigned a 20 percent disability rating for the 
veteran's service-connected hypertension, so this appeal 
concerns only whether an evaluation higher than 20 percent is 
warranted.  Diagnostic Code 7101 sets forth the criteria for 
evaluating hypertensive vascular diseases, including 
hypertension.  For ratings up to 20 percent, hypertension is 
evaluated by examining both the systolic pressure ("top" 
number) and the diastolic pressure ("bottom" number); for 
ratings higher than 20 percent, however, only the diastolic 
pressure measurement is relevant.  38 C.F.R. § 4.104 
(Diagnostic Code 7101).  A 40 percent evaluation is available 
if the veteran's diastolic pressure is predominantly 120 or 
more.  Id.  The record contains medical evidence of 4 
diastolic pressure readings:  the veteran's diastolic 
pressure in July 2005 was 80 and the report of the April 2002 
VA examination contains three separate readings: 2 of 100 and 
one of 106.  Since each measurement reveals a diastolic 
pressure reading of 106 or less, the veteran's diastolic 
pressure is not predominantly 120 or more, and an evaluation 
in excess of 20 percent is not warranted.  

The veteran asserts that he should have a higher evaluation 
because his condition has worsened.  As a lay person, 
however, the veteran's opinion as to the severity of his 
disability is not persuasive.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (a lay person is not competent to give 
evidence of matters that require medical knowledge).  He 
provides no medical evidence to show his conditions worse and 
no description of worsening symptoms (other than tinnitus, 
which was referred to the RO for appropriate action in the 
March 2006 remand decision).  To the contrary, the July 2005 
medical evidence he submitted reveals an improvement, rather 
than a worsening, of his diastolic pressure.  Since no data 
supports the veteran's claim, the benefit-of-the-doubt 
doctrine of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102 is 
not applicable here.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990) (benefit-of-the-doubt rule inapplicable when the 
preponderance of the evidence is against the claim).  

Hearing loss

A disability rating for hearing impairment (Diagnostic Code 
6100) is determined by applying objective data from audiology 
tests to ratings tables published in the regulations.  
Pursuant to 38 C.F.R. § 4.85, the results from a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test for each ear are applied against the 
prescribed tables to determine the correct hearing impairment 
disability rating.  See 38 U.S.C.A. § 1155 (authorizing the 
Secretary to create schedules for disability ratings based on 
the average impairments of earning capacity); 38 C.F.R. § 
4.85(a) (establishing which tests are required for hearing 
impairment examinations).  

The veteran was given a VA audiology examination in 
April 2005.  Speech audiometry revealed speech recognition 
ability of 100 percent in the right ear and 96 percent in the 
left ear.  The results of the puretone audiometry test (in 
decibels) are as follows:  



HERTZ



1000
2000
3000
4000
RIGHT
25
30
30
35
LEFT
30
30
45
50

The average of his scores on his puretone audiometer test for 
1,000, 2,000, 3,000, and 4,000 Hertz was 30 for the right ear 
and 39 for the left ear.  

Using Table VI of 38 C.F.R. § 4.85, with respect to the 
veteran's right ear, the score for his speech discrimination 
test (100%) and the average score for his audiometric test 
(30) intersect to yield the hearing acuity "numeric 
designation" of Roman numeral I.  Similarly, the test scores 
for his left ear (speech discrimination of 96% and average 
audiometric score of 44) intersect to yield a hearing acuity 
"numeric designation" of Roman numeral I.  Those Roman 
numerals are then applied to Table VII in 38 C.F.R. § 4.85, 
which sets forth the percentage evaluation for hearing 
impairment under Diagnostic Code 6100.  Using Roman numeral I 
for both ears, the result yields a noncompensable, or 
0 percent, disability rating.  

Nor is the result different if the March 2002 VA audio 
examination scores are used.  
Speech audiometry revealed speech recognition ability of 
100 percent in the right ear and 100 percent in the left ear.  
The results of the puretone audiometry test (in decibels) are 
as follows:  



HERTZ



1000
2000
3000
4000
RIGHT
15
25
30
30
LEFT
30
30
55
55

The average of his scores on his puretone audiometer test for 
1,000, 2,000, 3,000, and 4,000 Hertz was 25 for the right ear 
and 43 for the left ear.  Those scores also yield a numeric 
designation for each ear of Roman Numeral I, and a 
noncompensable disability rating.  Neither test results meet 
the criteria for alternative evaluation based on exceptional 
patterns of hearing impairment found at 38 C.F.R. § 4.86.
 
The veteran argues that because he has been experiencing 
greater difficulty in his hearing, and has had to get new 
hearing aids, he must now be entitled to a compensable 
rating.  But there is no place for subjective input in the 
mandatory schedular system used for calculating a hearing 
impairment disability rating.  See Lendenmann v. Principi, 3 
Vet. App. 345 (1992) (ratings for hearing impairment are 
derived by mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered).  Moreover, the hearing tests used 
to determine the disability rating are given without hearing 
aids and the rating is intended to make a proper allowance 
for improvement by hearing aids.  See 38 C.F.R. § 4.85(a).  
The objective data shows that his hearing impairment has just 
not reached the level that warrants a compensable rating.  
Accordingly, the benefit-of-the-doubt doctrine of 38 U.S.C.A. 
§ 5107(b) and 3.102 is not applicable here because reasonable 
doubt does not exist concerning the objective data of the 
hearing tests.  When the data from the required hearing tests 
is applied against the criteria in the rating schedule, the 
resulting noncompensable disability rating is 
incontrovertible. 

Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

The RO's February 2002 and September 2002 letters were timely 
mailed before the October 2002 rating decision.  The February 
letter identified what evidence VA was collecting, asked the 
veteran to authorize release of any medical treatment records 
that would be helpful to establishing his claim, and informed 
him that medical examinations would be scheduled.  The 
September letter advised the veteran that his records from 
Dr. D-V had not been sent and asked the veteran to contact 
the doctor himself to ask him to send the records.  Neither 
letter identified what kind of evidence was needed to 
substantiate a claim for an increased disability rating, 
invited the veteran to submit to VA any evidence in his 
possession that pertains to the case, or explained what 
evidence was needed with respect to the criteria or the 
effective date of his service-connected disability ratings 
pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Yet, the veteran was not prejudiced by that failure.  This 
appeal is the veteran's third claim for an increased rating 
for hypertension and hearing loss.  Shortly after the adverse 
decision, in response to December 2002 correspondence from 
the veteran, the RO informed the veteran that to establish 
entitlement to an increase of his service-connected 
disability, he needed medical evidence to show that his 
disability had worsened and that VA needed to review medical 
evidence of recent treatment for  those disabilities.  That 
January 2003 letter also invited the veteran to submit 
information about the evidence or the evidence itself to the 
address at the top of the letter.  Thereafter, the veteran 
provided recent medical treatment records to the RO and 
submitted a form indicating he had no further evidence to 
support his claims.  
And while none of the letters explicitly asked the veteran to 
send VA whatever evidence he had pertaining to his claim, 
this veteran was not prejudiced because that invitation was 
included in the text of 38 C.F.R. § 3.159(b)(1) that was 
reproduced in the May 2003 statement of the case, and the 
January 2005 and March 2006 decisions by the Board 
specifically advised the veteran that he had the right to 
submit additional evidence about his claim, which he has 
done.  As for the notification of what evidence is needed to 
establish the correct effective date of an increase, since 
the veteran's claims were denied, that issue is moot.  In any 
event, neither the veteran nor his representative raises a 
notification issue on appeal.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA assisted the veteran by providing him 
with medical examinations to determine the severity of his 
service-connected disabilities, by obtaining his claims file 
which included his service medical records and past treatment 
records, and by contacting the doctor identified by the 
veteran to obtain the veteran's medical treatment records.  
Although that doctor did not respond to the RO's initial 
April 2002 request for records, the RO sent a follow-up 
letter to the doctor in September 2002, requesting the 
medical records relating to the veteran.  Moreover, pursuant 
to 38 C.F.R. § 3.159(e), the RO notified the veteran that the 
doctor had not provided the records and asked him to contact 
the doctor to ask him to send VA the medical records.  While 
that letter did not remind the veteran that he was ultimately 
responsible for providing the evidence, that specific 
reminder was contained in the January 2003 evidentiary letter 
to the veteran.  VA met its duty to assist the veteran in 
substantiating his claim.  



ORDER

An evaluation in excess of 20 percent for hypertension is 
denied. 

A compensable evaluation for bilateral hearing loss is 
denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


